Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 1 of 20 Page ID #:219




                               EXHIBIT A
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 2 of 20 Page ID #:220
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 3 of 20 Page ID #:221
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 4 of 20 Page ID #:222
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 5 of 20 Page ID #:223
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 6 of 20 Page ID #:224
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 7 of 20 Page ID #:225
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 8 of 20 Page ID #:226
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 9 of 20 Page ID #:227
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 10 of 20 Page ID
                                  #:228
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 11 of 20 Page ID
                                  #:229
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 12 of 20 Page ID
                                  #:230
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 13 of 20 Page ID
                                  #:231
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 14 of 20 Page ID
                                  #:232
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 15 of 20 Page ID
                                  #:233
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 16 of 20 Page ID
                                  #:234
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 17 of 20 Page ID
                                  #:235
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 18 of 20 Page ID
                                  #:236
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 19 of 20 Page ID
                                  #:237
Case 2:21-cv-03254-RGK-MAR Document 26-1 Filed 06/02/21 Page 20 of 20 Page ID
                                  #:238
